Quinn, Chief Judge
(dissenting):
The law officer complied directly with Donohew’s mandate that he question the accused directly about his understanding of his right to counsel and his choice of particular counsel. I am satisfied that the nature and scope of the inquiry makes “it clear to all concerned” that the accused received proper advice and voluntarily and understanding^ elected to be represented by appointed defense counsel alone. United States v Donohew, 18 USCMA 149, 152, 39 CMR 149 (1969). To conclude otherwise is to give more weight to the form of the inquiry than its substance. Cf. United States v Jenkins, 20 USCMA 112, 42 CMR 304 (1970). I would, therefore, affirm the decision of the United States Army Court of Military Review.